DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the restriction response filed on 8/19/2022.
Claims 1-30 are pending, with claims 20-30 being withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/25/2022 has been considered by Examiner. 

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-19) in the reply filed on 8/19/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the limitations in the non-elected Invention II are significantly different from those of Invention I. For example, Invention II recites the key limitation of the transport network layer (TNL) address information, and various aspects of obtaining and transmitting it, which is entirely what Invention II is directed towards. However, Invention I is completely silent with respect to said TNL information. As a consequence, the search queries for Invention II would be directed towards the TNL information, whereas the search queries for Invention I are different. Finally, just to highlight how different Inventions I and II are, and to demonstrate clear evidence of the serious search burden, Examiner notes that the prior art that was applied for Invention I (described below in this office action) are completely inapplicable to the claims of Invention II. 
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (USPAN 2020/0245402) in view of Sylvain (USPAN 2007/0025333).
Consider claim 1, Chiu discloses a method of wireless communication performed by an integrated access and backhaul (IAB) node (see figure 7 (reproduced below for convenience), wherein disclosed is said method; also, see figure 3), comprising: 
receiving, from a first IAB donor centralized unit (CU) via a first parent distributed unit (DU) associated with the first IAB donor CU, a first indication to establish a first connection with a second parent DU associated with a second IAB donor CU (see paragraph 41: receiving a control signal used to change from a first routing path to a second routing path); 
establishing the first connection with the second parent DU based at least in part on receiving the first indication (see paragraph 41 and figure 7: changing the path to the second routing path once the handover procedure has occurred).
    PNG
    media_image1.png
    392
    420
    media_image1.png
    Greyscale

Chiu does not specifically disclose establishing a second connection with the first IAB donor CU via the second parent DU, the first connection and the second connection forming a target path between the IAB node and the first IAB donor CU.
Sylvain, in view of the teachings of Chiu which teach an IAB donor node and a parent node, teaches establishing a second connection with a first endpoint, the first connection and the second connection forming a target path between a first endpoint and a second endpoint (see claim 13: establishing a first link between an interface node and the mobile terminal; and establishing a second link based on the terminating address between the interface node and an endpoint associated with the terminating address, such that the first and second links form at least part of a bearer path for the call between the mobile terminal and the endpoint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chiu and combine it with the noted teachings of Sylvain. The motivation to combine these references is to allow mobile terminals to initiate calls through a cellular interface (see paragraph 5 of Sylvain).

Consider claim 12, Chiu discloses a method of wireless communication performed by a first integrated access and backhaul (IAB) donor centralized unit (CU) (see figure 7 (reproduced below for convenience), wherein disclosed is said method; also, see figure 3), comprising: 
transmitting, to an IAB node via a first parent distributed unit (DU) associated with the first IAB donor CU, a first indication to establish a first connection with a second parent DU associated with a second IAB donor CU  (see paragraph 41: receiving a control signal used to change from a first routing path to a second routing path); 

    PNG
    media_image1.png
    392
    420
    media_image1.png
    Greyscale

Chiu does not specifically disclose establishing a second connection with the IAB node via the second parent DU, the first connection and the second connection forming a target path between the IAB node and the first IAB donor U.
Sylvain, in view of the teachings of Chiu which teach an IAB donor node and a parent node, teaches establishing a second connection with a first endpoint, the first connection and the second connection forming a target path between a first endpoint and a second endpoint (see claim 13: establishing a first link between an interface node and the mobile terminal; and establishing a second link based on the terminating address between the interface node and an endpoint associated with the terminating address, such that the first and second links form at least part of a bearer path for the call between the mobile terminal and the endpoint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chiu and combine it with the noted teachings of Sylvain. The motivation to combine these references is to allow mobile terminals to initiate calls through a cellular interface (see paragraph 5 of Sylvain).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (USPAN 2020/0245402) in view of Sylvain (USPAN 2007/0025333) and Luo (USPAN 2020/0120576).
 	Consider claims 3 and 13, Chiu in view of Sylvain do not specifically disclose that the second connection includes an F1 control plane (F1-C) interface connection, an F1-C UE-associated interface connection, an F1-C non-UE-associated interface connection, an F1 user plane (F1-U) interface connection, or a non- F1 interface connection.
 	Luo teaches that the second connection includes an F1 control plane (F1-C) interface connection, an F1-C UE-associated interface connection, an F1-C non-UE-associated interface connection, an F1 user plane (F1-U) interface connection, or a non- F1 interface connection (see paragraph 136: F1-C control plane interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chiu in view of Sylvain and combine it with the noted teachings of Luo. The motivation to combine these references is to provide a method for a radio access network (see paragraph 2 of Luo).

Allowable Subject Matter
Claims 2, 4-11, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/
	
Primary Examiner, Art Unit 2412